Name: COMMISSION REGULATION (EC) No 752/97 of 25 April 1997 determining the extent to which applications lodged in April 1997 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic can be accepted
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  Europe;  animal product;  foodstuff;  agricultural policy
 Date Published: nan

 26 . 4. 97 EN Official Journal of the European Communities No L 110/31 COMMISSION REGULATION (EC) No 752/97 of 25 April 1997 determining the extent to which applications lodged in April 1997 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic can be accepted the fact that licences may only be used for products which comply with all veterinary rules currently in force in the Community, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2698/93 (') laying down detailed rules for the applica ­ tion in the pigmeat sector of the arrangements provided for by the Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Re ­ public , as last amended by Regulation (EC) No 691 /97 (2), and in particular Article 4 (5) thereof, Whereas the applications for import licences lodged for the second quarter of 1997 are, for certain products, for quantities less than the quantities available and can there ­ fore be met in full and for other products the said ap ­ plications are for quantities greater than the quantities available and must therefore be reduced by a fixed per ­ centage to ensure a fair distribution ; Whereas the surplus to be added to the quantity available for the following period should be determined; Whereas , it is appropriate, for the first mentioned cat ­ egory of products, to draw the attention of operators to HAS ADOPTED THIS REGULATION: Article 1 1 . Applications for import licences for the period 1 April to 30 June 1997 submitted pursuant to Regulation (EEC) No 2698/93 shall be met as referred to in Annex I. 2. During the first 10 days of the period 1 July to 30 September 1997 applications may be lodged pursuant to Regulation (EEC) No 2698/93 for import licences for a total quantity as referred to in Annex II . 3 . Licences may only be used for products which comply with all veterinary rules currently in force in the Community. Article 2 This Regulation shall enter into force on 26 April 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 April 1997 . For the Commission Franz FISCHLER Member of the Commission 0 OJ No L 245, 1 . 10 . 1993, p . 80 . 2) OJ No L 102, 19 . 4 . 1997, p . 12. No L 110/32 EN Official Journal of the European Communities 26 . 4. 97 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 April to 30 June 1997 1 100 2 100 3 100 4 97,9 HI 100 H2 100 5 100 6 100 7 100 8 100 9 100 10 100 11 100 12 100 13 100 ANNEX II (tonnes) Group No Total quantity available for the period 1 July to 30 September 1997 1 2 373,0 2 198,5 3 1 091,5 4 7 542,5 HI 1 800,0 H2 375,0 5 2 250,0 6 1 400,0 7 8 6 296,0 1 050,0 9 7 350,0 10 2 789,5 11 532,5 12 1 597,5 13 157,5